DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason For Allowance

1.	Claims 1-30 are allowed.

2.	Following is an examiner's statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper, which includes (claim 1) a vehicular rearview mirror assembly comprises a spring-loaded electrical connector disposed in the passageway of the back plate, wherein the spring-loaded electrical connector comprises an outer electrically conductive part and an inner electrically conductive part movably disposed partially within the outer electrically conductive part and in electrical conductivity with the outer electrically conductive part, and wherein the spring-loaded electrical connector is spring-biased toward an extended state and compressible toward a compressed state, and wherein, with the spring-loaded electrical connector in its extended state, a length dimension of the spring-loaded electrical connector is greater than a thickness of the back plate at the passageway; wherein the outer electrically conductive part of the spring-loaded electrical connector is movable within and partially along the passageway; and wherein, with the circuit element attached at the back plate attached at the 

3.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karner et al.(US 8,743,203 B2) discloses a vehicular rearview mirror assembly, in Figures 25 and 26, comprising: an electro-optic reflective element (724) having a front substrate (720) and a rear substrate (722) and an electro-optic medium (724) sandwiched therebetween, the front substrate (720) having a first surface (720b) and a first surface (720b) with a transparent electrically conductive coating (728) at the second surface (720b) and in contact with the electro-optic medium (724), the rear substrate (722) having a third surface and a fourth surface with an electrically conductive coating (730) at the third surface and in contact with the electro-optic medium (724); an electrically conductive element established at the fourth surface of the rear substrate (722) and in electrical connection to one of the transparent electrically conductive .

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN Q TRA whose telephone number is (571)272-2343.  The examiner can normally be reached on M-F 10-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUYEN TRA/Primary Examiner, Art Unit 2872